Judgment, Supreme Court, New York County (Charles Tejeda, J.), rendered August 20, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5½ to 11 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. Alleged inconsistencies in testimony were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
The court properly denied defendant’s challenges for cause to three prospective jurors (see, People v Pagan, 191 AD2d 651, 652, lv denied 81 NY2d 1017).
The court’s identification charge was suitably balanced and, when viewed in its entirety, did not mislead the jury (see, People v Pol, 226 AD2d 320, lv denied 88 NY2d 940). Finally, we do not perceive an abuse of sentencing discretion. Concur— Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.